Per curiam.

The statute first provides, that all persons who recover judgment in any court of record, may, at their election, prosecute writs of fieri facias &c. and then, that if the owner of the goods (taken on a fi. fa.) shall give sufficient security to the sheriff to have the goods forthcoming at the day of sale, it shall be lawful for the sheriff to take a bond from the debtor and sureties, payable to the creditor, reciting &c. The creditor to whom the bond is to be made *443payable, is the person entitled to sue out the execution; the plaintiff on the record. No other person can be known to the officer, or to the court itself, as the creditor. To no other person, then, can the bond be taken. In Downman v. Chinn, 2 Wash. 189. a forthcoming bond made payable to the sheriff, was given up, on all hands, as faulty. The judgment of the circuit court must be reversed, and the forthcoming bond quashed.